DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
Claims 1, 5-7, 10-12, 16 and 17 are pending. Currently no claims are in condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, 10-12, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to “wherein the second synchronization signal is configured and transmitted when a bandwidth of the first BWP is over predetermined level”. The instant specification paragraph 139, discloses that the base station may configure an addition synchronization signal. However, the instant specification does not discloses that the additional synchronization signal is the second synchronization signal.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 10-12, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7, and 12: the phrase “when a bandwidth of the first BWP is over predetermined level” is vague. It is not clear what is referred by “predetermined level”.
Claims 2-3, 5-6, 8, 10-11, 13-14, 16 and 17 depend on claims 1, 7 and 12 and are rejected accordingly.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7, 10, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over  MOON et al. (US 2018/0262900) in view of XIAODING et al. (US 2016/0128014).
Regarding claims 1 and 12, MOON discloses a method of configuring a synchronization signal for a new radio [NR] access technology (a NR terminal is capable of receiving a plurality of numerologies [0161; 0069]), the method comprising: 
generating a first bandwidth part (BWP) and a second BWP from a NR bandwidth (a base station generates a first discovery signal block including a first PSS (primary synchronization signal)  [abstract] and see Fig. 4: numerology 1 and numerology 2 coexist within one carrier [0093; 0156]); 
configuring a first synchronization signal to be transmitted in association with the first BWP (a transmission method of the base station transmits the first discovery signal block [abstract]);
transmitting the configured first synchronization signal through the first BWP (The base station transmits the first discovery signal block [abstract]. The discovery signal that includes the PSS and the SSS may be transmitted within a part or all of resources belonging to predefined discovery signal resource pool [0017; 0229; Abstract]); and 
configuring and transmitting a second synchronization signal in association with the second BWP (the base station generates a first SSS (secondary synchronization signal) [abstract] and see Fig. 4: numerology 1 and numerology 2 coexist within one carrier [0093]. The discovery signal that includes the PSS and the SSS may be transmitted within a part or all of resources belonging to predefined discovery signal resource pool [0017; 0229; Abstract]). In addition, Moon discloses that the numerology of synchronization signal and the resource region of a synchronization signal is based on a method M202/M203 or the frequency resource region may be the same for the plurality of numerologies as well as the frequency bandwidth of the synchronization signal resource region [0131-0135]. Moon, further, discloses that the synchronization signal may occupy the bandwidth of FBW,1 Hz or FWB,2 Hz at the center of the system bandwidth regardless of the numerology [0135]. Furthermore, Moon discloses that a plurality of numerologies may be used in one frequency band. One frequency band may bean specific frequency range, wide or narrow. For example, a specific frequency range may be the bandwidth of one carrier, may be one frequency band having a bandwidth of several to serval handers of MHz… [0090]. However, Moon does not expressly disclose wherein the second synchronization signal is configured and transmitted when a bandwidth of the first BWP is over a predetermined level.
XIAODING teaches frequency correction in a multi-carrier communication system. More specifically, XIAODING teaches that one or more synchronization signals received from a bases station may occupy a partial bandwidth of a channel or an entire bandwidth of the channel [0035, claim 1 and 17].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Moon with the teaching of XIAODING in order to improve method of correcting for frequency errors in in an environment with multiple mobile devices [0004].

receiving method of an NR terminal includes: monitoring a PSS within the discovery signal measurement window [0027; 0144]), the method comprising: 
receiving a first synchronization signals through a first bandwidth part (BWP) (the terminal monitors the entire time duration of the discovery signal measurement widow and selects PSS resource corresponding to the PSS beam… [0220]. A base station generates a first discovery signal block including a first PSS (primary synchronization signal)  [abstract] and see Fig. 4: numerology 1 and numerology 2 coexist within one carrier [0093; 0156]).Moon discloses that the discovery signal that includes the PSS and the SSS may be transmitted within a part or all of resources belonging to predefined discovery signal resource pool [0017; 0229; Abstract]. In addition, Moon discloses that the numerology of synchronization signal and the resource region of a synchronization signal is based on a method M202/M203 or the frequency resource region may be the same for the plurality of numerologies as well as the frequency bandwidth of the synchronization signal resource region [0131-0135]. Moon, further, discloses that the synchronization signal may occupy the bandwidth of FBW,1 Hz or FWB,2 Hz at the center of the system bandwidth regardless of the numerology [0135]. Furthermore, Moon discloses that a plurality of numerologies may be used in one frequency band. One frequency band may bean specific frequency range, wide or narrow. For example, a specific frequency range may be the bandwidth of one carrier, may be one frequency band having a bandwidth of several to serval handers of MHz… [0090]. However, Moon does not expressly disclose wherein the second synchronization signal is configured and transmitted when a bandwidth of the first BWP is over a predetermined level.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Moon with the teaching of XIAODING in order to improve method of correcting for frequency errors in in an environment with multiple mobile devices [0004].
Regarding claims 5, 10 and 16, MOON discloses wherein a bandwidth of the first bandwidth part and a bandwidth of the second bandwidth part are equal to or greater than that of a block for transmitting the one or more synchronization signals (Fig. 8 shows resource region (Numerology 1) of the synchronization signal include eight resource elements in the frequency domain and one resource element in the time domain; and (Numerology 2) four resource elements in the frequency domain and two resource elements in the time domain [0134]).

Claims 6, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOON et al. (US 2018/0262900) in view of XIAODING et al. (US 2016/0128014) as applied to claims 1, 7 and 12 above, and further in view of Chen et al. (US 2013/0322363).
MOON in view of XIAODING discloses all the claim limitations as stated above, except for generation of the one or more bandwidth parts to a user equipment by semi-statically.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to use semi-statically, such as that suggested by Chen, in the system of MOON in view of XIAODING in order to provide an efficient resource allocation method from narrow and based resource allocation within a larger system bandwidth (0143).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 10-12, 16 and 17 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								SABA . TSEGAYE
Primary Examiner
Art Unit 2467


/SABA TSEGAYE/            Examiner, Art Unit 2467                                                                                                                                                                                            	May 21, 2021